Case 1:19-cv-00764-JRS-TAB Document 173 Filed 03/19/21 Page 1 of 7 PageID #: 4707




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  TRONDO HUMPHREY,                                     )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:19-cv-00764-JRS-TAB
                                                       )
  CITY OF ANDERSON, et al.,                            )
                                                       )
                                Defendants.            )


                                ORDER ON DISCOVERY DISPUTE

  I. Introduction

         The discovery dispute before the Court raises the question whether Defendants who

  served a subpoena seeking prison recordings of Plaintiff waited too long to seek compliance with

  that subpoena, such that the discovery should be denied. The non-party in possession of the

  recordings, the Indiana Department of Correction, does not object to the production. Instead,

  Plaintiff objects to the pending production on timeliness grounds. The parties outlined their

  positions in statements submitted to the magistrate judge, who held a March 18, 2021, telephonic

  status conference and gave the parties a further opportunity to be heard. For the reasons set forth

  below, Plaintiff's objection is overruled. IDOC shall produce the recordings in the manner

  described.

  II. Factual Background

         The facts relevant to this discovery dispute are uncontested. The magistrate judge

  reviewed these facts, as set forth in the parties' submissions and reiterated below, with counsel at

  the March 18 conference to confirm their accuracy.
Case 1:19-cv-00764-JRS-TAB Document 173 Filed 03/19/21 Page 2 of 7 PageID #: 4708




           On April 27, 2020, City Defendants 1 served a subpoena on then-Deputy Attorney General

  Joshua Lowery seeking documents from IDOC that expressly included prison recordings of

  communications involving Plaintiff, who was then incarcerated. The Indiana Attorney General's

  Office routinely represents IDOC, and Lowery did not object to doing so in regard to the

  subpoena. On August 20, 2020, fact discovery in this case closed. IDOC produced documents

  responsive to the subpoena to Plaintiff to perform any necessary psychotherapist privilege

  review, and on August 27, 2020, Plaintiff produced these documents to City Defendants. No

  recordings were produced.

           On August 31, 2020, City Defendants contacted Deputy Attorney General Jason Seitz

  (who replaced Lowery on the case) regarding the lack of any recordings produced. Seitz told

  City Defendants he would follow up. On September 8, 2020, Seitz advised City Defendants that

  recordings existed that were responsive to the subpoena. City Defendants asked Seitz to forward

  these recordings to Plaintiff for privilege review and production. Thereafter, Seitz left the

  Attorney General's Office, and no one from that office followed up.

           On October 28, 2020, City Defendants followed up with Derek Atwood, the new Deputy

  Attorney General assigned to the case. Atwood emailed IDOC and told City Defendants he

  would advise them when he learned more. City Defendants did not hear back from Atwood.

  Accordingly, on January 20, 2021, City Defendants sent another email to Atwo od to follow up

  on this matter. Atwood did not respond. On February 24, 2021, City Defendants again followed

  up with Atwood regarding the status of the recordings. Atwood confirmed the existence of the

  recordings and stated he would coordinate production for privilege review through Plaintiff's

  counsel as occurred previously. On March 9, 2021, Atwood advised City Defendants and



  1   City Defendants are the City of Anderson, Stan Young, and Terry Sollars.
                                                   2
Case 1:19-cv-00764-JRS-TAB Document 173 Filed 03/19/21 Page 3 of 7 PageID #: 4709




  Plaintiff that IDOC was prepared to produce the recordings. Upon learning of this planned

  production, Plaintiff objected, resulting in the March 18 status conference to address this dispute.

  III. Discussion

         Plaintiff objects to the production on timeliness grounds. Plaintiff argues that because

  fact discovery closed August 20, 2020, any attempt by City Defendants to enforce the subpoena

  they served on April 7, 2020, comes far too late. To be sure, there is authority for the

  proposition that failing to pursue a motion to compel until after the discovery deadline passes

  may result in the motion to compel being denied. See, e.g., Gonzalez v. City of Milwaukee,791

  F.3d 709, 714 (7th Cir. 2015) ("Given the lateness of Gonzalez's request [made after the close of

  written discovery], his lack of diligence in obtaining information about the climate survey, as

  well as his inability to show how he was prejudiced by the district court's ruling, we find that the

  district court did not abuse its discretion in denying Gonzalez's motion to compel discovery.");

  Geng v. Spencer, No. 1:19-cv-3139-JPH-MPB, 2020 WL 4557752, at *5 (S.D. Ind. Aug. 6,

  2020) ("Courts commonly deny motions to compel that are filed after the close of discovery,

  especially where the movant does not have a valid excuse for the failure to bring the motion

  earlier."); Wine & Canvas Dev. LLC v. Weisser, No. 1:11-cv-1598-TWP-DKL, 2014 WL

  585406, at *1 (S.D. Ind. Feb. 14, 2014) ("The Federal Rules of Civil Procedure place no time

  limit on the outside date for the filing of a motion to compel discovery, although motions to

  compel filed after the close of discovery generally are deemed untimely.").

         However, "[d]istrict courts have broad discretion in discovery matters[.]" Packman v.

  Chi. Tribune Co., 267 F.3d 628, 646 (7th Cir. 2001). Thus, a motion to compel filed after the

  close of discovery is not necessarily improper. See, e.g., Gibson v. Indiana State Pers. Dep't,

  No. 1:17-cv-1212-JPH-TAB, 2019 WL 2411330, at *1 (S.D. Ind. June 7, 2019) ("Motions to



                                                   3
Case 1:19-cv-00764-JRS-TAB Document 173 Filed 03/19/21 Page 4 of 7 PageID #: 4710




  compel filed shortly after the close of discovery and well in advance of any dispositive motions

  may be allowed. Even an untimely filed motion to compel may still be allowed if the party

  demonstrates actual and substantial prejudice resulting from the denial of discovery." (Internal

  citations, quotation marks, and brackets omitted)); Francis v. AIT Laboratories, No. 1:07-cv-

  626-RLY-JMS, 2008 WL 2561222, at *1 (S.D. Ind. June 26, 2008) ("Federal Rule of Civil

  Procedure 26(e) requires that a party who has made a disclosure under rule 26(a)—or who has

  responded to an interrogatory, request for production, or request for admission—must

  supplement or correct its disclosure or response in a timely manner if the party learns that in

  some material respect the disclosure or response is incomplete or incorrect. Nowhere in the Rule

  is it stated or implied that the obligation to supplement ceases with the passage of the discovery

  deadline." (Internal citation, quotation marks, backets, and ellipses omitted). Therefore, the

  issue is whether, in this particular case, City Defendants were so dilatory as to preclude them

  from discovering the recordings IDOC is prepared to produce. The Court thinks not.

         It is not City Defendants that were dilatory in this case; it was the deputy attorneys

  general assigned to the case. As Plaintiff acknowledges, City Defendants timely served the

  subpoena at issue. The subpoena expressly requested the recordings now in dispute. City

  Defendants received documents responsive to their subpoena August 27, 2020, one week after

  the deadline for fact discovery passed. A mere four days later, City Defendants followed up with

  Deputy Attorney General Seitz about the missing recordings. It is true that City Defendants

  could have insisted on a more timely response to their subpoena. However, IDOC's response—

  about three and a half months late—was not so delayed as to justify denying City Defendants the

  ability to obtain this discovery.




                                                   4
Case 1:19-cv-00764-JRS-TAB Document 173 Filed 03/19/21 Page 5 of 7 PageID #: 4711




         This is particularly so given the way City Defendants responded after the recordings were

  not produced. Following City Defendants' initial request four days after receiving IDOC's

  subpoena response, City Defendants pressed the deputy attorneys general for the recordings. On

  September 8, 2020, City Defendants asked Deputy Attorney General Seitz to forward the

  recordings to Plaintiff's counsel for a privilege review, but Seitz failed to do so and left the

  Attorney General's Office. City Defendants followed up with Deputy Attorney General Atwood

  on October 28, 2020, who said he would be back in touch when he learned more. However, he

  failed to do so.

         As a result, City Defendants followed up with Atwood again on January 20, 2021, with

  an email inquiring about the status of the recordings. Atwood did not respond. Then on

  February 24, 2021, City Defendants reached out to Atwood again. This finally prompted

  Atwood to confirm the existence of the recordings and, on March 9, 2021, to advise City

  Defendants and Plaintiff that IDOC was prepared to produce the documents to Plaintiff for

  privilege review. Plaintiff, who had been left out of this communication loop, was

  understandably concerned that fact discovery closed months previously, prompting Plaintiff to

  object to production on timeliness grounds. But this delay cannot fairly be placed on City

  Defendants. Rather, the undisputed facts establish that the acts and omissions of the carousel of

  deputy attorneys general assigned to this case are overwhelmingly responsible for the late

  discovery production that now vexes this case.

         Plaintiff contends that to allow this production at this stage of the case would prejudice

  Plaintiff. Plaintiff argues that it would be unfair to allow these recordings to be supplemented

  into the pending, ripe summary judgment motions [Filing No. 125; Filing No. 130], and that the

  recordings may require expert witnesses to revisit their reports and conclusions and provide



                                                    5
Case 1:19-cv-00764-JRS-TAB Document 173 Filed 03/19/21 Page 6 of 7 PageID #: 4712




  supplemental deposition testimony, which would be a needless expense. Plaintiff's concerns in

  this regard are legitimate. As a result, the recordings cannot be used to supplement the pending

  dispositive motions. Whether the recordings will require expert witnesses to revisit their reports,

  and give additional deposition testimony, is unknown at this time. In fact, when questioned

  about the recordings to be produced, Atwood could not even tell the Court how many recordings

  are involved. If it turns out that the recordings produced are significant enough to require

  experts to revisit their reports and give additional deposition testimony, then that is a cost that

  should be borne by the Indiana Attorney General. Given that the trial is not scheduled to begin

  until December 6, 2021, there is sufficient time to address any additio nal expert witness issues

  that may arise.

  IV. Conclusion

         The search for the truth does not end at the close of discovery. Producing the recordings

  at issue may assist in determining the truth in this case. Those recordings should have been

  produced in compliance with the fact discovery deadline. However, the deputy attorneys general

  are overwhelmingly responsible for the delayed production, not the City Defendants who timely

  subpoenaed the recordings and followed up multiple times in an elusive effort to obtain this

  information. IDOC has no objection to producing the recordings. Accordingly, Plaintiff's

  timeliness objection is overruled. Plaintiff's concerns about possible prejudice can be mitigated

  by the measures set forth above.

         Therefore, IDOC shall produce all recordings responsive to City Defendants' subpoena

  by March 22, 2021. This production shall be made to Plaintiff's counsel, to provide Plaintiff an

  opportunity to conduct a privilege review. Plaintiff shall produce all recordings to City




                                                    6
Case 1:19-cv-00764-JRS-TAB Document 173 Filed 03/19/21 Page 7 of 7 PageID #: 4713




  Defendants by March 29, 2021. If Plaintiff withholds any recordings, Plaintiff's production shall

  include a privilege log.

           Date: 3/19/2021
                               _______________________________
                                Tim A. Baker
                                United States Magistrate Judge
                                Southern District of Indiana




  Distribution:

  All ECF-registered counsel of record via email




                                                   7
